Citation Nr: 0307756	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  98-13 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
otitis media.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to January 
1946.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Waco, Texas, which denied the veteran's claim of 
entitlement to a compensable evaluation for service-connected 
otitis media.  The veteran filed a timely notice of 
disagreement and the RO subsequently provided a statement of 
the case (SOC).  In August 1998 the veteran perfected his 
appeal and the issue was properly certified to the Board.  

In May 2000 the Board remanded the issue to the RO for 
readjudication based upon the old and new schedular criteria 
for otitis media.  The Board determined in June 2001 that the 
RO had failed to comply with its May 2000 remand.  
Accordingly, the issue of entitlement to a compensable 
evaluation for service-connected otitis media was remanded 
again for further development, including obtaining medical 
records not previously associated with the claims folder, a 
VA examination, and consideration of the old and new 
schedular criteria for evaluating otitis media.  

The RO completed the development required by the Board, and 
continued to deny the veteran's claim in a supplemental 
statement of the case (SSOC) dated in August 2002.  

The Board notes that the veteran and his wife presented for 
an informal hearing before a Hearing Officer at the RO in 
July 1997; a transcript is of record.  


FINDING OF FACT

The veteran's service-connected otitis media has no current 
ratable symptomatic manifestations.  


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
service-connected otitis media have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Codes 6200, 6201 (2002) (effective on and after June 10, 
1999); 38 C.F.R. § 4.87a, Diagnostic Codes 6200, 6201 (1998) 
(effective prior to
June 10, 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran was granted service connection for otitis media, 
evaluated as 0 percent disabling, in an RO rating decision 
dated in November 1967.  The RO confirmed the noncompensable 
rating in a subsequent rating decision dated in December 
1992.  

In June 1996 the RO received treatment records from Dr. 
M.E.M.  A treatment record dated in April 1996 was negative 
for any active ear disease, including otitis media.  The 
examiner noted left side tympanosclerosis, simple 
perforation, healed.  

The veteran and his wife presented for a hearing before a 
regional Hearing Officer in July 1997.  At that time the 
veteran testified that he had no current ear infection.  He 
further testified that he was not aware of any ear infection 
since service.  

VA examinations in July 1996 and September 1997 were negative 
for active otitis media.  An April 1998 VA examination 
revealed a scarred tympanic membrane with no active disease.  

The veteran was afforded another VA examination in January 
2002, which revealed tympanosclerosis of the left tympanic 
membrane.  Clinical evaluation noted that the tympanic 
membrane was intact.  The examiner noted that there was no 
evidence of active otitis media.  According to the examiner, 
the tympanosclerotic tympanic membrane on the left evidences 
previous otitis media.  Yet the examiner noted that there was 
no evidence of any progression of the disease.  

II.  Analysis

A.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  See the previous version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001).  In addition, VA has 
published new regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively 
applicable to decisions of the Board entered before the 
enactment date of the VCAA, and that section 3(a) of the VCAA 
(covering duty-to-notify and duty-to-assist provisions) is 
not retroactively applicable to pre-VCAA decisions of the 
Board.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) 
(stating that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC and 
SSOCs provided by the RO in April 1997, May and September 
1998, and August 2002, the veteran has been given notice of 
the information and/or medical evidence necessary to 
substantiate his claim.  Additionally, the veteran was 
notified in the Board's June 2001 remand, and by 
correspondence dated in September 2001, of the new VCAA 
regulations.  In fact, the RO's September 2001 letter advised 
the veteran that the RO would obtain VA treatment records and 
any adequately described private treatment records on his 
behalf, if he so requested.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  
Moreover, he has been clearly advised of the importance of 
his cooperation with VA in reporting for medical examination, 
to generate up-to-date evidence as to his service-connected 
condition.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C. § 5107(b) (2002)).

B.  Discussion

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Separate diagnostic codes identify various 
disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the disabling symptomatology is duplicative or 
overlapping.  The claimant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran is seeking an increased disability evaluation for 
his service-connected otitis media, which is currently 
evaluated as noncompensable.  38 C.F.R. § 4.87a, Diagnostic 
Code (DC) 6200 (1998); 38 C.F.R. § 4.87, DC 6200 (2002).  

Effective June 10, 1999, during the pendency of this appeal, 
the Rating Schedule was amended with regard to evaluating 
hearing impairment and other diseases of the ear.  64 Fed. 
Reg. 25,202-210 (1999) (codified at 38 C.F.R. §§ 4.85-4.87 
(2002)).  In determining which version of the regulations to 
apply to the facts of this case, the Board notes that the 
U.S. Court of Appeals for Veterans Claims has held that, 
where pertinent law or regulation changes after a claim has 
been filed or reopened and before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

In this instance, neither Congress nor the Secretary has 
directed which regulations are to be applied under the 
circumstances of this case. The version most favorable to the 
appellant must therefore be considered. However, pursuant to 
38 U.S.C.A. § 5110(g), the Board observes that, for any date 
prior to June 10, 1999, VA cannot apply the revised 
provisions of the Rating Schedule to this case, even if they 
are more favorable.  See VAOPGCPREC 3-00 (Apr. 10, 2000); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998), appeal dismissed, 
No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion) 
(VA may not apply revised schedular criteria to a claim prior 
to the effective date of the amended regulations).  See also 
38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2002) 
(precedent opinions of the General Counsel are binding on the 
Board).  

The Board finds, however, that the change in regulation was 
not a substantive change regarding the portion of the 
regulations pertinent to this veteran's claim.  See 62 Fed. 
Reg. at 25,202, wherein the Secretary stated that "[t]he 
revisions of the sections addressing ear and other sense 
organs are part of the overall revision of the rating 
schedule based on medical advances, etc., rather than 
representing liberalizing interpretations of regulations."  
Consequently, the change has no effect on the outcome of this 
claim.  See Edenfield v. Brown, 8 Vet. App. 384 (1995).  The 
Board finds, therefore, that it may proceed with a decision 
in this case without any prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Prior to June 10, 1999, Diagnostic Code 6200 assigned a 10 
percent disability rating for otitis media, suppurative, 
chronic, during the continuance of the suppurative process.  
It was noted that evaluation pursuant to DC 6200 was to be 
combined with ratings for the loss of hearing.  See 38 C.F.R. 
§ 4.87a (1998).  

Effective June 10, 1999, Diagnostic Code 6200 assigned a 10 
percent rating for chronic suppurative otitis media, during 
suppuration or with aural polyps.  Hearing impairment and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull are to be separately 
evaluated.  38 C.F.R. § 4.87 (2002).  

In the present case, there is no evidence of active ear 
disease.  More specifically, Dr. M.E.M.'s April 1996 
treatment report did not indicate that the veteran had 
current otitis media.  Likewise, VA examinations in July 1996 
and September 1997 were negative for active ear disease.  
Although the April 1998 VA examiner noted scarred tympanic 
membrane tissue, it was specifically noted that there was no 
evidence of active disease.  The January 2002 VA examination 
was also silent for any indication of active disease despite 
findings of left side tympanosclerosis.  According to the 
examiner, the tympanosclerotic tympanic membrane on the left 
side was only evidence of previous otitis media.  
Furthermore, the Board notes that the veteran testified 
several times during his July 1997 local hearing that he did 
not recall suffering from any active ear disease since 
service.  

A 10 percent evaluation for chronic suppurative otitis media 
is only warranted during suppuration or with aural polyps.  
Suppuration is defined as the "formation of pus; the act of 
becoming converted into and discharging pus."  See DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (28th ed. 1994) at 1610.  The 
veteran does not appear to contend, and the competent 
evidence of record does not indicate, that there is any 
suppuration or aural polyps.  

Therefore, the veteran's service-connected otitis media is 
not compensable under Diagnostic Code 6200.  

The Board has also considered the applicability of DC 6201, 
under which chronic nonsuppurative otitis media with effusion 
(serous otitis media) is rated based upon hearing impairment.  
Prior to June 10, 1999 otitis media, catarrhal, chronic, was 
evaluated based upon loss of hearing.  See 38 C.F.R. § 4.87a, 
DC 6201 (1998).  

In the present case, there is no indication that the 
veteran's otitis media is associated with effusion.  Effusion 
is defined as the escape of fluid into a part or tissue.  See 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th ed. 1994) at 
531.  There is no evidence that the veteran's service-
connected otitis media is manifested by effusion.  Therefore, 
the Board finds that the veteran would not warrant a higher 
evaluation based upon DC 6201.  

In short, the veteran's service-connected otitis media is 
most adequately evaluated as noncompensable, under Diagnostic 
Code 6200.  


ORDER

A compensable evaluation for service-connected otitis media 
is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

